UNITED STATES DISTRICT COURT •
SOUTHERN DISTRICT OF NEW YORK                                                     '"1l^l2-(
                                               -X

CECIL1A ISABEL CONDOR SANDOVAL,

                               Plaintiff,                                 ORDER

               -agamst-                                              20 Civ. 6500 (FED)

COMMISSIONER OF SOCIAL SECURITY,

                               Defendant,
                                               x
PAUL E. DAVISON, U.S.M.J.



       By Order dated June 9, 2021, in light of the Supreme Court's decision in Carr v. Saul,


141 S. Ct. 1352 (2021), I directed the parties "to meet and confer regarding whether this case


should be remanded to the Commissioner for a new hearing before a constitutionally appointed


Administrative Law Judge ["ALJ"] different from the ALJ who previously heard and adjudicated

Plaintiffs claim for benefits." Dkt. #29. On July 1, 2021, plaintiff filed a letter requesting


remand pursuant to Carr (Dkt. #32); the Commissioner does not oppose this request (Dkt. #33).


Accordingly, it is hereby

       ORDERED that this case be remanded for a new hearing before a different, properly


appointed ALJ.




Dated: July 8, 2021                                   SO ORDERED:
       White Plains, New York



                                                      PAUL E. DAVISON, U.S.MJ.
